 8:17-cr-00342-JMG-MDN Doc # 71 Filed: 08/13/20 Page 1 of 1 - Page ID # 193




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                           8:17CR342
    vs.
                                                       ORDER
ANTHONY HOLLINGSWORTH,
                Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Dispositional
          Hearing (filing 70) is granted.

    2.    Defendant Anthony Hollingsworth’s violation of supervised
          release hearing is continued to November 19, 2020, at 10:00 a.m.,
          before the undersigned Chief United States District Judge, in
          Courtroom No. 1, Roman L. Hruska Federal Courthouse, 111
          South 18th Plaza, Omaha, Nebraska. The defendant shall be
          present at the hearing.

    Dated this 13th day of August, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
